The plaintiff below leased a hotel in Long Branch to Jacob Brodsky, the father of the defendant. Brodsky, being in arrears for the rent due, tendered to the plaintiff defendant's check for the amount due. The daughter kept the father's checking account in her name. The check was deposited in due course and was returned marked "insufficient funds." The rent was never paid and the present action was upon the check, judgment being entered for the face amount thereof with interest and costs.
The defense was lack of consideration. The defendant was obviously accommodation maker of the check. N.J.S.A. 7:2-29. Was the plaintiff below a holder for value? N.J.S.A. 7:2-26. We think so. Brodsky, the tenant, by means of the check pacified the landlord and remained in possession of the hotel property with the view of obtaining the week-end profits. This the defendant knew. The forbearance was procured by the check, the landlord having pressed several times for the arrears. *Page 625 
The learned judge of the District Court could find, as a fact, that there was an adequate consideration for the check. This he did and we may not disturb such finding.
Judgment is affirmed.